DETAILED ACTION
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Receipt is acknowledged of Applicant’s response filed 12/9/21 in reply to the OA of 
9/30/21.
3. Claim 1 has been amended. Claims 1-19 are pending of which claims 1 and 18 are independent.
Response to Arguments
4. In view of the amendments to claim 1 and the TD filed 12/9/21 over US 10928408. Applicant’s arguments, have been fully considered and are persuasive.  The rejection of 9/30/21 has been withdrawn. 
Allowance and reasons for allowance
5. Claims 1 and 18 are allowable over prior art. Claims 2-17, 19 are allowable by virtue of
their dependence on claims 1 and 18.

6. The following is an examiner's statement of reasons for allowability: prior art fails to
disclose or suggest:

Claim 1:

A slide rack clamp apparatus comprising:
a first clamp comprising an engagement surface and two or more first clamp

projections extending outward from the engagement surface, the first clamp projections configured to engage one or more slide rack recesses in a first surface of the slide rack.

Claim 18:

A method comprising:
subsequent to engaging the two or more first clamp projections with the one or more
slide rack recesses in the first surface of the slide rack, controlling the motor to drive
the first clamp and the slide rack toward a second clamp, comprising a second
engagement surface and one or more upper clamp projections extending outward
from the second engagement surface;
engaging one or more slide rack recesses in the second surface of the slide rack with the
two or more second clamp projections to fully engage the slide rack between the
first clamp and the second clamp.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Relevant prior art
7. Takamatsu et al. (US 20060228107) discloses a slide photograph data creation

for carrying a preparate storage magazine attached to a movable frame] comprising: a
lower clamp (support plate 26, Fig. 7) comprising an engagement surface [top surface
of support plate 26] and two or more lower clamp projections [positioning pins 27, Figs.
2, 7] extending outward from the engagement surface [top surface of support plate
26, Fig. 7], the lower clamp projections [positioning pins 27] configured to engage one
or more slide rack recesses [positioning holes C, Fig. 7, support plate 26 is made such
that the preparate storage magazine 4 is fixed to the movable frame 22 when a pair of
left and right positioning pins 27 placed protruding on the upper surface of this support
plate 26 are inserted into positioning holes C provided on the lower end surfaces of the
preparate storage magazine 4, par 0056] in a bottom surface [bottom of preparate
storage magazine 4] of a slide rack [preparate storage magazine 4, Fig. 7, a sample is
sandwiched between the slide glass and the cover glass 45 of the preparate 90, par
0090]; an upper clamp [coupling piece 38].

Takamatsu et al. fails to explicitly disclose the upper clamp comprising an engagement
surface and two or more upper clamp projections extending outward from the
engagement surface, the upper clamp projections configured to engage one or more
slide rack recesses in a top surface of the slide rack; and a motor configured to drive
the lower clamp along a linear axis to engage the lower clamp projections with the one
or more slide rack recesses in the bottom surface of the slide rack, and, subsequent to
engaging the lower clamp with the slide rack, drive the lower clamp farther along the linear axis to engage the one or more slide rack recesses in the top surface of the slide

lower clamp and the upper clamp.

Russum (US 6905300) teaches a removable slide magazine [col. 1, lines. 8-11] and
teaches a motor [elevator motor 20, Fig. 2, a slide magazine 14 on a suitable shelf 16,
the shelf is slidably mounted on rails 18 and ... it is translated vertically by an elevator
motor 20, col. 3, lines. 51-62] configured to drive a lower clamp [shelf 16] along a linear
axis [along rails 18, Fig. 1] to engage a lower clamp projection [at top of shelf 16, Fig. 2]
with one or more slide rack recesses [at bottom of slide magazine 14] in a bottom
surface [bottom of slide magazine 14] of a slide rack [slide magazine 14].

However, none of the cited prior art references above taken alone or in combination
teach the upper clamp comprising an engagement surface and two or more upper
clamp projections extending outward from the engagement surface, the upper clamp
projections configured to engage one or more slide rack recesses in a top surface of the
slide rack; and, subsequent to engaging the lower clamp with the slide rack, drive the
lower clamp farther along the linear axis to engage the one or more slide rack recesses
in the top surface of the slide rack with the upper clamp projections so as to fully
engage the slide rack between the lower clamp and the upper clamp.

In claim 18, the prior art of record, individually or in combination, does not teach or
suggest a method comprising: subsequent to engaging the two or more lower clamp
projections with the one or more slide rack recesses in the bottom surface of the slide

clamp, comprising a slide rack engagement surface and two or more upper clamp
projections extending outward from the engagement surface or engaging one or more
slide rack recesses in the top surface of the slide rack with the two or more upper clamp
projections to fully engage the slide rack between the lower clamp and the upper clamp.
In the instant invention, the conveyance of individual glass slides to the scanning stage
is done without interruptions improving the speed of the diagnosis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEENAKSHI S SAHU whose telephone number is (571)270-3101. The examiner can normally be reached Mon-Fri; 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MEENAKSHI S SAHU/Examiner, Art Unit 2884                                          /DAVID P PORTA/                                                                                Supervisory Patent Examiner, Art Unit 2884